DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           DIEGO SANJUAN,
                              Appellant,

                                    v.

              GUARDIANSHIP OF MARIA ANGELICA MENA,
                            Appellee.

                             No. 4D21-2857

                           [September 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County;     Maxine Cheesman, Judge; L.T.              Case Nos.
502020GA00623XXXMB and 502021MH000512XXXXMB.

  Ricardo Corona, Ricardo M. Corona, Yung Truong, and Laura
Hernandez of Corona Law Firm, P.A., Miami, for appellant.

  Barry W. Taylor of Taylor & Taylor Law, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

    Diego Sanjuan timely appeals the circuit court’s order appointing co-
guardians over the person and property of a ward. Sanjuan argues the
circuit court erroneously appointed the brothers as co-guardians over the
ward. He also argues the court erred when it revoked the ward’s
appointment of a health care surrogate. We affirm the court’s appointment
of the brothers as co-guardians without further discussion. But we reverse
the court’s revocation of the ward’s appointment of a health care surrogate
for failure to “express[] which grounds supported revocation and absent
evidence of any of the grounds set forth in section 765.105[, Florida
Statutes (2007)].” Graham v. Florida Dep’t of Child. & Families, 970 So. 2d
438, 443 (Fla. 4th DCA 2007); see also Martinez v. Guardianship of Smith,
159 So. 3d 394, 400 (Fla. 4th DCA 2015). On remand, the court must
determine what grounds under section 765.105 require revocation of the
health care surrogate if it determines any such grounds exist.

   Affirmed in part, reversed in part, and remanded.
WARNER, GROSS and KUNTZ, JJ., concur.

                         *        *        *

    Not final until disposition of timely filed motion for rehearing.




                                  2